DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 6-9, 14, drawn to a quasi-coaxial transmission line included in a semiconductor package having a core and shield, which is spaced apart from the core and which coaxially surrounds a side surface of the core, at least a portion of the shield being removed so as to form an open portion, classified in H01P 3/06; H01P 11/005.
II. Claims 10-11, 12-13, drawn to a method of manufacturing a quasi-coaxial transmission line comprising: forming a groove-shaped cavity, which surrounds at least one core and which is open at a side surface of a base substrate, in a first surface of the base substrate; forming an insulation layer in the cavity; and removing a portion of a second surface of the base substrate to physically separate a lower end of the core from the base substrate, classified in H05K 1/162; H05G 4/38.
The inventions are distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions are 1-5, 6-9, 14, drawn to a quasi-coaxial transmission line included in a semiconductor package having a core and shield, which is spaced apart from the core and which coaxially surrounds a side surface of the core, at least a portion of the shield being removed so as to form an open portion; claims 10-11, 12-13, drawn to a method of manufacturing a quasi-coaxial transmission line comprising: forming a groove-shaped cavity, which surrounds at least one core and which is open at a side surface of a base substrate, in a first surface of the base substrate; forming an insulation layer in the cavity; and removing a portion of a second surface of the base substrate to physically separate a lower end of the core from the base substrate.
Because these inventions are distinct for the reasons given above and have required a separate status in the art as shown by their different classification and by their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete
must include an election of the invention to be examined even though the
requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-
elected invention, the inventorship must be amended in compliance with 37
CFR 1.48(b) if one or more of the currently named inventors is no longer an
inventor of at least one claim remaining in the application. Any amendment
of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and
by the fee required under 37 CFR 1.17(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
May 2, 2022